Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Richard Hunter Rogers, who has been disciplined in the State of Ohio, is suspended from the practice of law in the State of Illinois for one (1) year, stayed in its entirety. Respondent Richard Hunter Rogers shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.